                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TENNESSEE

  DANNY SANTARONE,                            )
                                              )
               Petitioner,                    )
                                              )
  v.                                          )      No.:   2:20-CV-77-TAV-CRW
                                              )
  WARDEN JAMES HOLLOWAY,                      )
                                              )
               Respondent.                    )


                                  JUDGMENT ORDER

        In accordance with the accompanying memorandum opinion, this prisoner’s pro se

  petition for a writ of habeas corpus filed pursuant to 28 U.S.C. § 2254 is DENIED, and

  this action is DISMISSED. A certificate of appealability SHALL NOT issue. Because

  the Court has CERTIFIED in the memorandum opinion that any appeal from this order

  would not be taken in good faith, should Petitioner file a notice of appeal, he is DENIED

  leave to appeal in forma pauperis. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24.

        The Clerk is DIRECTED to CLOSE the file.

        ENTER:


                                    s/ Thomas A. Varlan
                                    UNITED STATES DISTRICT JUDGE


  ENTERED AS A JUDGMENT

        s/ John L. Medearis
        CLERK OF COURT




Case 2:20-cv-00077-TAV-CRW Document 20 Filed 05/19/21 Page 1 of 1 PageID #: 968
